

117 HRES 617 IH: Supporting the designation of September 2021 as “National Recovery Month”.
U.S. House of Representatives
2021-08-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 617IN THE HOUSE OF REPRESENTATIVESAugust 31, 2021Mr. Trone (for himself, Mr. Fitzpatrick, Ms. Kuster, Ms. Herrera Beutler, Mr. Pappas, Mr. Panetta, Ms. Dean, Mrs. Axne, Mr. Joyce of Ohio, Ms. Scanlon, Ms. Jackson Lee, Mrs. Hayes, Mr. Ryan, Ms. Wild, Ms. Kaptur, Mr. Deutch, Mr. Peters, Mrs. Trahan, Ms. Bass, and Ms. Spanberger) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting the designation of September 2021 as National Recovery Month.Whereas September has been declared National Recovery Month;Whereas the theme for National Recovery Month in 2021 is Recovery is For Everyone: Every Person, Every Family, Every Community;Whereas there are more than 21 million people in the United States who are in recovery;Whereas an estimated 93,000 Americans died of a drug overdose in 2020, an increase of more than 29 percent from 2019;Whereas a Centers for Disease Control and Prevention survey indicated that 13 percent of adults started or increased substance use in the first few months of the pandemic to cope with stress related to COVID–19;Whereas access to in-person substance use disorder treatment services was reduced due to COVID–19 physical distancing practices, preventing individuals from accessing treatment and harm reduction services and increasing the risk of overdose and death;Whereas drug overdose is now the leading cause of death for individuals in the United States under age 50;Whereas all levels of government, along with partners from the nonprofit and private sector, are collectively mobilizing to address this crisis impacting families across the country;Whereas the Department of Health and Human Services, including the National Institutes of Health, the National Institute on Drug Abuse, the Substance Abuse and Mental Health Services Administration, the Centers for Medicare and Medicaid Services, and the Health Resources and Services Administration, along with the Office of National Drug Control Policy and numerous other government agencies have supported the work being done on the ground in States and local communities;Whereas according to the National Institute on Drug Abuse publication, Principles of Effective Treatment, every dollar invested in treatment for addiction yields a return of $4 to $7 in reduced drug-related crime and costs; andWhereas substance use disorder is a chronic disease for which there are effective community-based prevention, treatment, and recovery programs, strategies, and activities: Now, therefore, be itThat the House of Representatives supports the 2021 National Recovery Month theme, Recovery is For Everyone: Every Person, Every Family, Every Community, by—(1)promoting the possibility of recovery from substance use disorders in this and every month; (2)recognizing the importance of education on and prevention of substance use disorders and the critical importance and effectiveness of treatment and recovery services for substance use disorder;(3)applauding the countless national, State, and local community organizations for their work on recovery issues; and(4)honoring and celebrating—(A)the achievements of the more than 21 million people in the United States who are in recovery;(B)the many health care professionals and peers who help others engage in their own journey into recovery;(C)the tens of millions of recovery allies who support these people;(D)the recovery community organizations (RCOs) and providers who continue to support recovery support services; and(E)the work done to combat pervasive stigma associated with treatment and recovery.